DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Application 16/865,860 (hereinafter Anglin) in view of Anella (US 10,109,510 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 10 of Anglin teaches an etching system, comprising a semiconductor processing system to generate a ribbon ion beam, a workpiece holder, a halo disposed around the workpiece holder (concentric ring, claim 8), and a scanning motor to move the workpiece holder through the ribbon ion beam, wherein the halo comprises heaters to modify a temperature of the halo (heating elements, claim 10, in outer thermal zone which is the halo/concentric ring).
Anglin does not teach that the heaters are resistive heaters.
Anella teaches the use of resistive wire heaters (310; resistive, col. 4 line 62) in a workpiece system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Anglin by making the heaters resistive heaters, as a matter of selecting a known type of heater used in the art as taught by Anella with no unexpected result.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20160111254 A1) in view of Anella.
Regarding claim 1, Evans teaches an etching system, comprising:
A semiconductor processing system (10, figure 1) to generate a ribbon ion beam (60, [0027]);
A workpiece holder (721); and
A scanning motor (actuator 720) to move the workpiece holder through the ribbon ion beam.
Evans does not teach a halo disposed around the workpiece holder, wherein the halo comprises resistive heaters to modify a temperature of the halo.
Anella teaches a workpiece holder (platen 10) for an etching system having a halo (ring heater assembly 300, figs 2-3) comprising resistive heaters (heating elements 310; resistive, col. 4 line 62) to modify a temperature of the halo.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans to have the substrate holder and halo of Anella, in order to improve temperature uniformity of the substrate by controlling the temperature of the substrate edge (Anella col. 1 lines 35-47).
Regarding claim 2, Anella teaches that the halo comprises an electrically conductive frame (heat shield 220, may be metal, col. 3 lines 47-54) and a protective covering (ring heater 210; as shown in fig. 3 it has heaters 310 embedded in outer material 320) disposed on the electrically conductive frame, wherein the resistive heaters are disposed in the protective covering.
	Regarding claim 4, Anella teaches a temperature sensor (230, fig. 2) disposed on the halo to monitor a temperature of the halo.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Anella and in further view of Hirose (US 20190198298 A1).
	Regarding claim 3, Evans and Anella teach all the limitations of claim 2 as described above. Evans and Anella do not teach that the resistive heaters are disposed on an outer surface of the protective covering facing the electrically conductive frame.
	Hirose teaches a plasma apparatus with a heater on an outer surface of a covering (heater 52 on upper layer 30, fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans and Anella to have the heater disposed on an outer surface of the protective covering as taught by Hirose, as a matter of rearranging parts of the invention (e.g. for more direct heating of the frame of Anella) with no unexpected result.
Claims 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Anella and in further view of Dhindsa (US 20130206337 A1).
	Regarding claim 5, Evans and Anella teach all the limitations of claim 1 as described above.  Anella teaches that the halo comprises an electrically conductive frame (heat shield 220) and a protective covering (ring heater 210) on the electrically conductive frame.
	Evans and Anella do not teach a halo bias power supply to bias the electrically conductive frame at a voltage different from a voltage applied to the workpiece holder.
	Dhindsa teaches a plasma system with a halo (hot edge ring 312) having a power supply (RF power source 322) to bias the halo at a voltage different form a voltage supplied to a workpiece holder (maintain predefined potential difference between edge ring and substrate, Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans and Anella to have the power supply of Dhindsa for biasing the frame of Anella, in order to optimize the plasma process by controlling the ions in the plasma around the edge of the substrate ([0044]).
	Regarding claim 6, Dhindsa teaches that the halo bias power supply is referenced to the workpiece holder so that the halo maintains a constant offset from the workpiece holder (maintain predefined potential difference between edge ring and substrate, Abstract).
	Regarding claim 7, Dhindsa teaches that the halo is electrically isolated from the workpiece holder using an insulating material (edge ring isolated from chuck, claim 29).  It would have been obvious to one of ordinary skill in the art to add this isolating material to the system of Evans and Anella to allow separate biasing of the holder and halo as taught by Dhindsa.
Regarding claim 15, Evans teaches an etching system, comprising:
A semiconductor processing system (10, figure 1) to generate a ribbon ion beam (60, [0027]);
A workpiece holder (721); and
A scanning motor (actuator 720) to move the workpiece holder through the ribbon ion beam.
Evans does not teach a halo disposed around the workpiece holder, wherein the halo comprises an electrically conductive frame and a protective covering disposed on the electrically conductive frame, and a halo bias power supply to bias the electrically conductive frame at a voltage different from a voltage applied to the workpiece holder.
Anella teaches a workpiece holder (platen 10) for an etching system having a conductive frame (heat shield 220) and a protective covering (shield 210 with embedded heaters) disposed on the electrically conductive frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans to have the substrate holder and halo of Anella, in order to improve temperature uniformity of the substrate by controlling the temperature of the substrate edge (Anella col. 1 lines 35-47).
	Evans and Anella do not teach a halo bias power supply to bias the electrically conductive frame at a voltage different from a voltage applied to the workpiece holder.
	Dhindsa teaches a plasma system with a halo (hot edge ring 312) having a power supply (RF power source 322) to bias the halo at a voltage different form a voltage supplied to a workpiece holder (maintain predefined potential difference between edge ring and substrate, Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans and Anella to have the power supply of Dhindsa for biasing the frame of Anella, in order to optimize the plasma process by controlling the ions in the plasma around the edge of the substrate ([0044]).
	Regarding claim 16, Dhindsa teaches that the halo bias power supply is referenced to the workpiece holder so that the halo maintains a constant offset from the workpiece holder (maintain predefined potential difference between edge ring and substrate, Abstract).
	Regarding claim 17, Dhindsa teaches that the halo is electrically isolated from the workpiece holder using an insulating material (edge ring isolated from chuck, claim 29).  It would have been obvious to one of ordinary skill in the art to add this isolating material to the system of Evans and Anella to allow separate biasing of the holder and halo as taught by Dhindsa.
	Regarding claim 18, Dhindsa teaches that the electrically conductive frame is divided into a plurality of conductive regions (HER segments 506A-506D), wherein a voltage applied to each conductive region is independently controlled ([0055]).
	It would have been obvious to one of ordinary skill in the art to divide the conductive frame of Anella into segments and supply independent voltages to each segment as taught by Dhindsa, in order to provide better uniformity of the ion beam/plasma near the edge of the workpiece (Dhindsa [0056]).
Claims 8, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Anella and in further view of Koizumi (US 20160225645 A1).
Regarding claim 8, Evans teaches an etching system, comprising:
A semiconductor processing system (10, figure 1) to generate a ribbon ion beam (60, [0027]);
A workpiece holder (721); and
A scanning motor (actuator 720) to move the workpiece holder through the ribbon ion beam.
Evans does not teach a halo disposed around the workpiece holder, wherein the halo comprises a plurality of thermal zones to compensate for both radial and linear etch rate non-uniformities.
Anella teaches a workpiece holder (platen 10) for an etching system having a halo (ring heater assembly 300, figs 2-3) comprising heaters (heating elements 310; resistive, col. 4 line 62) to modify a temperature of the halo, where the halo comprises a plurality of thermal zones (separate ring heaters 410, fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans to have the substrate holder and halo of Anella, in order to improve temperature uniformity of the substrate by controlling the temperature of the substrate edge (Anella col. 1 lines 35-47).
Evans and Anella do not state that the plurality of thermal zones compensate for both radial and etch rate non-uniformities.  
Koizumi teaches a substrate holder having a plurality of thermal zones to compensate for non-uniformities (local adjustment of zones for uniformity of temperature, [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to independently control the temperature of the halo zones of Anella based on the teaching of Koizumi that independent control of the temperature of zones of a workpiece holder allows easy control of any possible plasma non-uniformities (including linear or radial non-uniformities) with no unexpected result.
Regarding claim 9, Anella teaches that the halo comprises an electrically conductive frame (heat shield 220, may be metal, col. 3 lines 47-54) and a protective covering (ring heater 210; as shown in fig. 3 it has heaters 310 embedded in outer material 320) disposed on the electrically conductive frame, wherein the resistive heaters are disposed in the protective covering.
	Regarding claim 11, Anella teaches that the halo is divided into a plurality of thermal zones.
	Regarding claim 12, Anella and Koizumi teach that the plurality of zones may be independently controlled.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Anella and Koizumi and in further view of Hirose.
	Regarding claim 10, Evans, Anella and Koizumi teach all the limitations of claim 8 as described above. Evans, Anella and Koizumi do not teach that the resistive heaters are disposed on an outer surface of the protective covering facing the electrically conductive frame.
	Hirose teaches a plasma apparatus with a heater on an outer surface of a covering (heater 52 on upper layer 30, fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans, Anella and Koizumi to have the heater disposed on an outer surface of the protective covering as taught by Hirose, as a matter of rearranging parts of the invention (e.g. for more direct heating of the frame of Anella) with no unexpected result.

Allowable Subject Matter
Claims 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an etching system with a thermal controller which supplies power to a plurality of thermal zones to achieve a desired temperature controller when a workpiece type and etching species are input to the controller, or a halo bias power supply that supplies power to a conductive frame to achieve a desired change in edge etch rate when a workpiece type and etching species are input to the controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881